EXHIBIT 10.3

 

AMENDMENT #1 TO THE SECURITIES PURCHASE AGREEMENT AND CONVERTIBLE PROMISSORY
NOTE DATED APRIL 10, 2017

 

THIS AMENDMENT #1 (the “Amendment”) TO THE SECURITIES PURCHASE AGREEMENT AND
CONVERTIBLE PROMISSORY NOTE dated April 10, 2017, is made effective as of April
10, 2017, by and between IDDriven, Inc., a Nevada corporation (the “Company”),
and Crown Bridge Partners, LLC, a New York limited liability company (the
“Holder”) (collectively the “Parties”).

 

BACKGROUND

 

A. The Company and Holder are the parties to that certain securities purchase
agreement (the “SPA”) and convertible promissory note (the “Note”) in the
principal amount of $55,000.00, dated April 10, 2017; and

 

B. The Parties desire to amend the Note and SPA as set forth expressly below, to
correct a scrivener’s error in the Note and SPA and reflect the Parties’
intentions at the time of execution.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1. All references tin the Note and SPA to 3% and three percent, with respect to
the current interest rate of the Note, shall be replaced with 1% and one
percent, respectively.

 

2. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the SPA. Except as
specifically modified hereby, all of the provisions of the SPA, which are not in
conflict with the terms of this Amendment, shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 



IDDriven, Inc.

 

Crown Bridge Partners, LLC

 

 

         

By:

/s/Arend D. Verweij   By: /s/  

Name:

Arend D. Verweij   Name:    

Title:

Chief Executive Officer   Title:    



 